Citation Nr: 0123791	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
paranoid schizophrenia with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veteran's Affairs (VA), which held that new and material 
evidence has not been presented to reopen a claim for 
entitlement to service connection for paranoid schizophrenia 
with anxiety.  A notice of disagreement was received in May 
2001, a statement of the case was issued and a substantive 
appeal was issued in July 2001.

The veteran requested a hearing before the Board by means of 
a videoconference, and such was scheduled for July 2001.  
However, the hearing was rescheduled to August 2001 because 
the veteran's representative was unavailable.  However, 
although notified, the veteran failed to report for his 
rescheduled hearing.


FINDINGS OF FACT

1.  By rating decision in June 1999, a request by the veteran 
to reopen a claim of entitlement to service connection for 
paranoid schizophrenia with anxiety was denied. 

2.  Certain evidence presented since the June 1999 decision 
relating to the claim of service connection for paranoid 
schizophrenia with anxiety bears directly and substantially 
on the specific matter under consideration, is not cumulative 
and redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision which denied a request by 
the veteran to reopen a claim of entitlement to service 
connection for paranoid schizophrenia with anxiety is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence presented since the June 1999 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for paranoid schizophrenia has been 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the newly amended regulations at 
38 C.F.R. § 3.156(a) deal with the definition of new and 
material evidence.  However, this definition applies only to 
those claims filed on or after the August 29, 2001, effective 
date.  Therefore, the regulations in effect prior to that 
date are applicable here.  Further, certain assistance 
provisions of the new regulations also do not apply to claims 
to reopen filed prior to August 29, 2001.  Although the VCAA 
has expanded the VA's duties to notify and assist, the 
statute at 38 U.S.C.A. § 5103A(f) specifies that the VA is 
not required to reopen disallowed claims unless new and 
material evidence has been presented.  

Under the version of 38 C.F.R. § 3.156 applicable to claims 
to reopen filed prior to August 29, 2001, new and material 
evidence is defined as "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See also Hodge v. West, 
155 F.3d 1356 (1998).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet. App. 462 (1994).  Further, in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The record shows that the veteran has attempted to have his 
schizophrenia service-connected on several occasions over the 
years.  His claims have been denied, including by Board 
decisions in November 1979 and February 1986.  Prior to the 
May 2001 rating decision (from which the present appeal 
arises), the most recent denial of his claim was in a June 
1999 rating decision.  The veteran did not initiate an appeal 
from the June 1999 rating decision, and that determination 
became final.  38 U.S.C.A. § 7105(c).  However, a claim which 
is the subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

A new request to reopen the claim for service connection was 
filed in March 2001, and this request is the subject of this 
appeal.  Under Evans v. Brown, 9 Vet. App. 273, 285 (1996), 
only evidence presented since the June 1999 denial is to be 
considered for purposes of determining whether new and 
material evidence has been presented.

The underlying claim involves a claim for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, including psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The newly submitted evidence consisted of several letters 
from treating doctors and a statement from an Army chaplain 
who knew the veteran in service.  One letter concerned his 
treatment for a "nervous condition which causes him to have 
sores in his scalp."  Another was a declaration that he was, 
in the opinion of the physician, considered permanently 
disabled by chronic schizophrenia.  Neither of these 
documents is relevant to the issue of service connection for 
paranoid schizophrenia with anxiety; they address the 
existence of disability and the rating of a disability, 
respectively.  They do not address whether that disability 
was incurred in or aggravated by the veteran's military 
service.

The statement from the Army chaplain indicated that the 
veteran was "unusually nervous and retiring" in service, 
and that over the years he became more introverted and out of 
touch with his surroundings.  This document does bear on the 
existence of a psychological disability or condition during 
service, and hence is relevant.

The letter dated in January 2001 from the veteran's treating 
psychiatrist details treatment of the veteran since 1993.  
The physician discussed other evidence in the claims file and 
the nature of schizophrenia before opining that "it is more 
than likely that his psychiatric disorder was related to his 
time of military service."  Letters from this doctor had 
previously been presented in connection with the first 
request to reopen, and with an application for a waiver of 
overpayment, but no previous letter had provided extensive 
detail on treatment or indicated any tie existed between the 
veteran's military service and his disability.  The 
information is therefore neither cumulative or redundant.  
The Board finds that the newly presented letter of January 
2001 is both relevant and so significant as to require 
consideration in order to fairly decide the merits of the 
claim.  The Board concludes that new and material evidence 
has been presented, and the claim has therefore been 
reopened.


ORDER

The veteran's claim of entitlement to service connection for 
paranoid schizophrenia with anxiety has been reopened.  The 
appeal is granted to this extent.


REMAND

Where the RO initially finds no new and material evidence to 
reopen and the Board then finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for a de 
novo review of the entire record and a merits analysis unless 
there would be no prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet.App. 384 (1993).

Moreover, given the newly received medical opinion regarding 
the etiology of the veteran's psychiatric disorder, the Board 
believes that further development of the medical evidence, 
including an etiology opinion and action to obtain any 
pertinent records which are not included in the claims file, 
must be accomplished. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
to ensure compliance with all 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000 
and implementing regulations, including 
action to obtain copies of any pertinent 
private and VA treatment records which 
are not already of record.

2.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature and etiology of the veteran's 
schizophrenia.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  After reviewing the 
claims file and examining the veteran, 
the examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's 
schizophrenia was first manifested 
during his military service or within 
one year of discharge from service or is 
otherwise related to the veteran's 
military service.  A detailed rationale 
for all opinions expressed should be 
provided, including discussion of the 
reasons for agreeing or disagreeing with 
the January 2, 2001, opinion of Joseph 
A. Simpson, M.D. 

3.  After completion of the above, the 
RO should review the expanded record and 
undertake a de novo merits analysis of 
the veteran's claim under all applicable 
laws and regulations, including 38 
U.S.C.A. § 5107(b).  If the veteran's 
claim is denied, then the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity 
to respond, the case should be returned 
to the Board for appellate review.  

The veteran and his representative have the right to furnish 
additional evidence and argument on the matters remanded by 
the Board. .  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

